Citation Nr: 1143919	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for the service-connected postoperative residuals of fibroadenoma of the left breast, rated as noncompensable prior to August 10, 2006, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1980 and from July 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that continued a noncompensable rating for the service-connected postoperative residuals of fibroadenoma of the left breast.  

In October 2005 custody of the file was transferred to the RO in Phoenix, Arizona, which is currently VA's Agency of Original Jurisdiction (AOJ).  The Phoenix RO issued a rating decision in July 2007 that increased the rating for residuals of fibroadenoma to 10 percent disabling, effective from August 10, 2006.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in Houston, Texas in May 2009.  A transcript of her testimony is of record.

In January 2011 the Board issued a decision that denied increased initial evaluation for the service-connected major depressive disorder and granted compensable evaluation for the service-connected ovarian cysts.  The Board's action remanded the issue of increased evaluation for the service-connected fibroadenoma of the left breast to the AOJ for further development; the file has now been returned to the Board for further appellate review. 



FINDING OF FACT

Before and since August 10, 2006, the postoperative residuals of the Veteran's fibroadenoma of the left breast have been manifested by a painful scar but not by wide local excision with significant alteration of size or form.


CONCLUSIONS OF LAW

1.  The criteria for rating of 10 percent, but not more, for postoperative residuals of fibroadenoma of the left breast prior to August 10, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.116 including Diagnostic Codes 7626 and 7628 (2011).

2.  The criteria for evaluation higher than 10 percent for postoperative residuals of fibroadenoma of the left breast from August 10, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.116 including Diagnostic Codes 7626 and 7628, 4.118 including Diagnostic Code 7804 (2011).

 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by a letter in July 2003, and she had ample opportunity to respond prior to issuance of the December 2004 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination, and she was also afforded a hearing before a Member of the Board.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

An increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Breast surgery is rated under the provisions of 38 C.F.R. § 4.116, Diagnostic Code (DC) 7626.  The rating criteria of DC 7626 are as follows.  A noncompensable rating is assigned following wide local excision without significant alteration of size or shape, unilateral or bilateral.  A rating of 30 percent is assigned following simple mastectomy or wide local excision with significant alteration of size or shape, unilateral.  Ratings higher than 30 percent are assigned following mastectomies.  A note following DC 7626 states that "wide local excision" (including lumpectomy) means removal of a portion of the breast tissue.

Also applicable is 38 C.F.R. § 4.116, DC 7628 (benign neoplasms of the gynecological system or breast).  This DC provides that the disability will be rated according to impairment in function of the urinary or gynecological systems, or skin.  Because there are no urinary or gynecological systems associated with fibroadenoma of the breast, the Veteran's disability is rated under DC 7628 as a disorder of the skin.

Skin disorders are rated under the provisions of 38 C.F.R. § 4.118, and scars not of the head, face or neck are rated under DC 7801, 7802, 7803 (eliminated effective from October 23, 2008), DC 7804 and/or DC 7805.

DC 7801 was characterized prior to October 23, 2008 as scars other than the head, face or neck that are deep or that cause limitation of motion.  From October 23, 2008, the DC is characterized as scars other than the head, face or neck that are deep and nonlinear.  Under either definition, a rating of 10 percent is awarded for qualifying scar having an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a rating of 20 percent is awarded for qualifying scar having an area or areas of at least 12 square inches but less than 72 square inches (465 sq. cm.). A note to the DC explains that a "deep scar" is one associated with underlying soft tissue damage.  

DC 7802 was characterized prior to October 23, 2008 as scars other than the head, face or neck that are superficial and do not cause limitation of motion.  From October 23, 2008 the DC has been characterized as scars other than the head, face or neck that are superficial and nonlinear.  Under either definition, a rating of 10 percent is awarded for qualifying scars having an area of 144 square inches (929 sq. cm.) or greater; there is no higher rating than 10 percent under this DC.  A note to the DC explains that a "superficial" scar is one not associated with underlying soft tissue damage.    

DC 7803 was removed effective from October 23, 2008.  Prior to that date, a rating of 10 percent was awarded for superficial scars that were unstable.  There was no provision under this DC for a rating higher than 10 percent.  A note to the DC explains that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

DC 7804 was characterized prior to October 23, 2008 as superficial scars painful on examination.  From October 23, 2008, the DC has been characterized as scars that are painful or unstable.  Under any definition, a rating of 10 percent is the highest rating available under the DC for a single scar.  A note to the former version of DC 7804 stated that a 10 percent evaluation would be assigned even though amputation of the part would not warrant a compensable rating.  A note to the current version of DC 7804 states that scars evaluated under DCs 7800 through 7805 may also receive evaluation under this DC, when applicable. 

DC 7805 was characterized prior to October 23, 2008 as "scars, other" and was to be rated based on limitation of function of the affected part.  From October 23, 2008, the DC has been characterized as "scars, other (including linear scars) and other effects of scars evaluated  under diagnostic codes 7800, 7801, 7802 and 7804" and provides that any disabling effects not considered in the rating criteria provided under DCs 7800-7804 are evaluated under an appropriate diagnostic code.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in any increased rating claim the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

Historically, service connection for fibroadenoma of the left breast was granted by a rating decision in October 1980.  The Veteran submitted the instant request for increased evaluation in May 2003.

In her May 2003 claim for increased rating the Veteran asserted that the benign tumors in her breast, which had been surgically removed during service, had returned.  In August 2003 she added that scar tissue was still present in the area of the surgery, and that the area was tender.

The Veteran had a VA gynecological examination in November 2004 that is silent in regard to current issues with the left breast.  The examiner stated, "From a gynecological point of view I see no problem at all with this patient."

The Veteran had a VA-contracted medical examination in August 2006 during which she complained of pain, soreness and swelling of the left breast, as well as left arm limitations.  Examination of the breast showed the presence of a fibroadenoma.  The surgery scar was level and without tenderness, tissue loss, adherence or instability.  The examiner diagnosed fibrocystic breast with fibroadenoma, with subjective factor of pain and objective factor of tenderness.

The Veteran had another VA-contracted medical examination in December 2006, during which she complained that the area of the surgery was swollen and sore to touch; she also complained she was unable to raise her arm above her head due to breast pain.  Examination of the breast was within normal limits and without swelling or masses, although the examiner noted the Veteran had difficulty raising her arm above her head due to reported breast pain.  Examination of the scar showed a scar measuring 3.3 x .2 cm (.66 sq. cm.), tender but without instability or tissue loss.  There was no change in the previous diagnosis.

The Veteran testified before the Board in May 2009 that the fibroadenoma had returned.  She also complained that the left breast was intermittently painful and swollen, and that the scar was ugly and tender.  The Veteran stated she considered the scar to be disfiguring and that the swollen left breast would be discernable even through her clothes.  She emphasized that she considered the scar to be one issue and the lumps to be a separate issue.

The Veteran was scheduled for VA mammogram in June 2010 but she failed to report.  

The Veteran's most recent VA examination was performed in May 2011, by a physician who reviewed the claims file and reviewed the Veteran's medical history in detail.  The Veteran complained that her surgical scar was ugly, very painful, swollen and keloid in texture; she also complained that her breasts were uneven because the left was much larger than the right.  She also reported sharp, shooting pains like electric shocks in the left breast and she endorsed taking pain medication daily.  Physical examination showed a well-healed scar measuring 2.5 cm. in length.  The scar was without keloid formation, superficial, and slightly tender to palpation.  The scar was discolored compared to the surrounding skin.  The breast itself showed no masses, nipple discharge or puckering of the skin; the nipples of the breasts were at the same height and there was no apparent muscle loss or fatty tissue loss.  There was no current fibroadenoma.  Range of motion (ROM) of the left shoulder was flexion to 160 degrees and abduction to 170 degrees, both with pain at the extremes of motion.  Adduction and extension were normal and without painful limitation.  Internal and external rotations were to 90 degrees with pain but without limitation of motion.   The examiner diagnosed no current fibroadenoma of the left breast and residual scar, tender on examination but otherwise nonadherent, superficial and without keloid formation or erythema. 

Following the VA examination cited above the RO granted a separate 10 percent evaluation for painful motion of the left shoulder as secondary to the scar on the left breast, effective from the date of the VA examination in May 2011.

On review of the evidence above the Board finds that prior to August 10, 2006, the Veteran's postoperative residuals of fibroadenoma were manifested by a tender scar.  Although the VA examiner in November 2004 noted "no gynecological problems" there is no indication he even looked at the breast, so there is no clinical evidence to either prove or disprove painful scar.  The Veteran consistently reported a tender scar, and tenderness was confirmed in the August 2006 VA examination, which was the first examination of record that actually considered the question.  Accordingly, with resolution of the doubt in the Veteran's favor the Board finds that a 10 percent rating is warranted prior to August 2006 under the provisions of DC 7804 (2008).  Higher evaluation is not warranted because there is only a single tender scar.  Further, the scar was not deep, unstable, or so large as to warrant higher evaluation under any applicable DC relating to disabilities of the skin.

Turning to symptoms since August 10, 2006, the Board finds the criteria for evaluation higher than 10 percent are not met.  During the period the Veteran complained that her breast scar is "disfiguring" but under VA rating criteria there is no disfigurement associated with scars that are not in an exposed area.  While the scar was tender, it was superficial and stable, and less than 12 square inches.  There is accordingly no applicable DC related to the scar for which higher compensation can be assigned.

In regard to the breast itself, the record does not show that the Veteran's lumpectomy resulted in removal of a portion of breast tissue, so evaluation under DC 7626 is not applicable.  The Veteran has asserted that her recurrent fibroadenoma should be separately compensated from the scar, but the mere presence of a fibroadenoma is not a compensable disability under DC 7628.

The RO has granted a separate 10 percent evaluation for limitation of motion of the left shoulder as secondary to pain in the left breast.   Disabilities of the arm and shoulder are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5200 through 5203.  The Veteran has asserted inability to raise her left arm higher than shoulder level (90 degrees), which if true would be compensable at 20 percent under DC 5201, but on examination she had  flexion to 160 degrees and abduction to 170 degrees, only slightly less than the normal 180 degrees (see 38 C.F.R. § 4.71a, Plate I).  While her painful motion warrants a minimum 10 percent rating, there is no DC applicable to the shoulder that warrants a rating higher than 10 percent.

In sum, the Board has found that a rating of 10 percent is warranted prior to August 10, 2006, but that a rating in excess of 10 percent is not warranted from that date.  The criteria for rating higher than 10 percent were not met during any distinct period during the course of the appeal, so "staged ratings" are not warranted.  Hart, 21 Vet. App. 505

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected postoperative residuals of fibroadenoma of the left breast are contemplated by the schedular criteria discussed above.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and review of the file does not show, that she is unemployable due to the service-connected disability on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating claim herein decided.

The benefit of the doubt has been resolved in the Veteran's favor.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The Board having determined that the Veteran's service-connected disability of the left breast warrants a 10 percent rating prior to August 10, 2006, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for the service-connected disability of the left breast is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


